Citation Nr: 0202024	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  97-32 553A	)	DATE
	)
	)

THE ISSUE

Whether a January 1958 decision of the Board of Veterans' 
Appeals should be revised or reversed due to clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had recognized active service from November 1941 
to August 1942 and from April 1945 to June 1946.

The underlying procedural history of this matter is long and 
complex.  To the extent necessary, it will be discussed in 
detail in the factual background section below.  With respect 
to the veteran's current CUE motion, the Board of Veterans' 
Appeals (the Board) denied the veteran's motion in a June 17, 
1999 decision.  The veteran subsequently sought 
reconsideration of the Board's decision, which was denied in 
a March 2000 letter from the Board's Vice Chairman.   

The veteran appealed the Board's June 1999 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In April 2001, the Secretary of Veterans Affairs, 
through counsel, filed an Appellee's Motion for Remand and to 
Stay Proceedings, in light of the recently-decided case of 
Holliday v. Principi, 14 Vet. App. 280 (2001), in order for 
the Board to determine the applicability of the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].

In May 2001 the Court, noting that the veteran had been 
notified of the Secretary's Motion and had not opposed it, 
granted the Secretary's Motion, vacated the Board's decision 
and remanded the matter to the Board.  The veteran was sent a 
letter by the Board in October 2001 in which he was advised 
that he could submit additional argument and evidence in 
support of his motion within 90 days of the date of the 
letter.  A letter was received from the veteran in December 
2001 in which no additional argument was advanced.  In 
essence, the veteran indicated that he wished his CUE motion 
to be adjudicated by the Board.

Additional matter

The June 1999 Board decision referred an additional issue of 
entitlement to service connection for Clostridium difficile 
disease (CDD) to the RO for appropriate action.  A July 1999 
rating decision denied entitlement to service connection for 
CDD and the veteran was notified of the denial.  According to 
a subsequent letter from the veteran dated later in July 
1999, the CDD noted in his military separation paper stands 
for "Certificate Disability Discharge" rather than pertaining 
to some kind of disease.  The veteran went on to indicate 
that he hoped for further clarification.  

It is clear that the matter of the alleged claim of 
entitlement to service connection for CDD was based on a 
misunderstanding.  It is equally clear from the veteran's 
statement that he has no intention of pursuing service 
connection for CDD.  He has not appealed the RO's July 1999 
rating decision.  Accordingly, the matter of service 
connection for CDD is not at issue and will be discussed no 
further herein.

FINDINGS OF FACT

1.  In January 1958, the Board denied the veteran's claim of 
entitlement to reinstatement of service connection for 
hyperthyroidism, which was severed pursuant to an April 1957 
RO action.  The Board relied on evidence of record which 
showed that the symptoms associated with hyperthyroidism were 
actually associated with a psychoneurotic disorder.  The 
Board did not grant service connection for the psychoneurotic 
disorder.

2.  The facts as they were known at the time of the Board 
decision of January 15, 1958 were correct, and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of January 15, 1958 were correctly 
applied, and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of January 15, 1958 wherein the Board denied 
entitlement to reinstatement of service connection for 
hyperthyroidism and did not grant service connection for a 
psychoneurotic disability did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
January 1958 which denied reinstatement of severed service 
connection for hyperthyroidism was founded on CUE, and that 
but for that error, he would have been entitled to service 
connection and VA compensation since that time.  The veteran 
has specifically contended that the Board erred in denying 
reinstatement of service connection for hyperthyroidism on 
the basis of medical evidence which showed that his symptoms 
of hyperthyroidism were actually associated with a 
psychoneurotic condition.  He also essentially contends that 
the Board erred when it did not act to establish service 
connection for a psychoneurotic disability with hyperthyroid 
symptoms.

This case is currently at the Board pursuant to the Court's 
May 2001 Order, which vacated the Board's June 1999 decision 
and remanded the case so that the Board could review the 
claim in light of the VCAA, which was enacted in November 
2000.  No other reason was stated for the remand.  The 
veteran was subsequently given the opportunity to submit 
additional evidence and argument in support of his motion.  A 
letter was received from the veteran and his spouse in 
December 2001 which contained no additional substantive 
argument.  

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board will 
then discuss the applicability of the VCAA, as required by 
the Court's May 2001 Order and Holliday.  Finally, the Board 
will analyze the veteran's CUE claim and render a decision.

Relevant Law and Regulations

Board CUE

The veteran has challenged the Board's January 1958 decision 
on the grounds of CUE.  See 38 U.S.C.A. §§ 5109A and 7111; 
38 C.F.R. §§ 20.1400, 20.1403 (1999); VA O.G.C. Prec. Op. 01-
98 (Jan. 13, 1998).  These statutory and regulatory 
provisions permit a claimant to demand review by the Board to 
determine whether CUE exists in an appellate decision 
previously issued by the Board, with a right of review of 
such determinations by the Court.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A motion concerning Board CUE is not a claim or application 
for VA benefits.  Therefore, duties associated with such 
claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims.  In 
addition, neither the "benefit of the doubt" rule of 
38 U.S.C.A. § 5107(b), nor the provisions of reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE claims.  See 38 C.F.R. § 20.1411(2001).  

A CUE motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.

Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of Board 
CUE.  38 C.F.R. § 20.1400(b).

The regulations concerning evaluation of prior Board 
decisions for CUE are explicit as to what constitutes CUE.  
In general, it is noted that clear and unmistakable error is 
a "very specific and rare kind of error", an error "of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  see 38 C.F.R. § 20.1403 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43 (1991).  The type of errors 
involved occur where the correct facts as they were known at 
the time, were not before the Board, or where the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Examples of errors which 
are not CUE include a change in a diagnosis, failure to 
fulfill the duty to assist, disagreements as to the weighing 
of evidence, and changes in the interpretation of statutes or 
regulations.  38 C.F.R. § 20.1403(d) and (e).  Essentially, 
the claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (en banc) (1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts;  it 
is not mere misinterpretation of facts".  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Pertinent law and regulations in effect at the time of the 
1958 Board decision

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, such as the January 1958 decision 
at issue here, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided the documents could reasonably be expected 
to be part of the record.  See 38 C.F.R. § 20.1403(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The pertinent criteria in effect at the time of the Board's 
January 1958 decision essentially provided that authority to 
sever service connection upon the basis of clear and 
unmistakable error was vested in the regional offices, and 
that service connection would not be severed on the basis of 
a change in diagnosis except where the examining physician 
reporting the change in diagnosis has provided certification 
that, in light of all accumulated medical evidence, the prior 
diagnosis on which service connection was predicated was not 
correct.  The certification was to be accompanied by a 
summary of the facts, findings and reasons supporting the 
conclusion reached.  The pertinent regulation continued that 
where such a certification was made, the rating agency was to 
carefully consider the case in light of all the accumulated 
evidence prior to determining that severance was appropriate.  
Furthermore, the claimant was to be given a reasonable 
period, not to exceed 60 days, in which to present additional 
evidence.  VAR 1009(D) (1955). 

The regulations concerning the establishment of service 
connection which existed in January 1958 did not vary much 
from those in effect today.  Service connection was to be 
established for disabilities which were shown to have been 
directly incurred in or aggravated by active military 
service, provided these were not shown to have been the 
result of the willful misconduct of the veteran.  
38 C.F.R. § 3.77(a) (1956).  In 1958, as now, service 
connection may have been granted for a disease properly 
diagnosed after service when all of the evidence, including 
lay evidence and all evidence pertinent to the circumstances 
of service, established that the disease was incurred during 
service.  38 C.F.R. § 3.78 (1956).  Entitlement to 
presumptive service connection was provided for specified 
chronic diseases if manifested to a degree of 10 percent or 
more within one year of separation from wartime service.  
Among the specified chronic diseases for which presumptive 
service connection could be established were 
endochrinopathies and psychoses, but not neuroses.  38 C.F.R. 
§§ 3.80(a), 3.86 (1956).

With respect to veterans who served in the organized forces 
of the Commonwealth of the Philippines under the authority of 
the United States during World War II, the relevant 
regulations in effect at the time of the Board's January 1957 
decision held that such persons who served on or after 
December 7, 1941, qualified as veterans for consideration of 
entitlement to certain benefits.  According to the relevant 
regulation, separation from service was deemed to have 
occurred on the date of release from active duty, the date of 
discharge or June 30, 1946, whichever was earlier.  
VAR 2694(A)(6) (1954).  The period of war designated for 
World War II extended from December 7, 1941 to December 31, 
1946 pursuant to 38 CFR § 3.0(b) (1956), however this did not 
alter the dates of service considered for Philippine 
servicemen, pursuant to section 3.1(c).


Factual and Procedural Background

Official service department records show that the veteran was 
inducted into service of the armed forces of the United 
States in November 1941.  From December 1941 to April 1942 he 
was in a beleaguered status, from April 1942 to April 1945 he 
was in "no casualty status" and from April 1945 to June 1946 
he had active service in the Regular Philippine Army.  For 
the purposes of VA benefits, the veteran's no casualty status 
is not counted as "active duty".  The Board notes that the 
record shows that the veteran continued to serve in the 
Commonwealth Army of the Philippines after July 1946 until 
1949.  The official evidence shows that the veteran did not 
qualify for prisoner of war status.  For the purpose of VA 
benefits, only service prior to June 30, 1946 is considered 
active duty in the Armed Forces of the United States, 
therefore, the veteran's post-June 1946 service does not 
qualify him for VA benefits.  38 C.F.R. §§ 3.8(c), 3.9. 
(1998).

The record contains Philippine service medical treatment 
records pertaining to the veteran dating from June 1947 to 
July 1949 which include diagnoses of psychoneurosis and 
hyperthyroidism.  As noted above, these records date from his 
period of service in the Philippine Army, and therefore do 
not show treatment during a period of service which qualifies 
for VA benefits.  There is no medical evidence of record 
pertaining to the veteran from his period of service in the 
armed forces of the United States.
 
In connection with his early claims for service connection, 
the veteran submitted several sworn statements prepared by 
acquaintances.  The affiants essentially stated that they 
knew the veteran during his period of service, and several 
noted that the veteran was ill upon his return from service 
in 1942.  The veteran also submitted a statement from a 
physician who stated that he treated the veteran for malaria 
in 1942 at Bataan.  None of these statements contained 
medical evidence of the incurrence of either hyperthyroidism 
or psychoneurosis during service prior to 1947.

In March 1950, the RO issued a rating decision denying 
service connection for a nervous condition identified as 
psychoneurosis and anxiety and for lumbago.  The issue of 
entitlement to service connection for hyperthyroidism was 
deferred pending development of medical evidence.  In 
March 1950 the veteran underwent a VA examination, at which 
time symptomatology consistent with hyperthyroidism was 
observed, and organic heart disease with hyperthyroidism was 
diagnosed.  In October 1950, an RO rating action granted 
service connection for hyperthyroidism with cardiac and 
neuropsychiatric complications.  The rating decision stated 
that service connection was warranted on a presumptive basis 
because the evidence of record showed that the condition was 
diagnosed and treated within twelve (12) months of the 
veteran's discharge from the armed forces of the United 
States.  The decision found that there was no evidence to 
show the incurrence of a psychoneurotic disorder during 
service, and no evidence showing the condition was anything 
other than a manifestation of hyperthyroidism.

In December 1952, the veteran underwent a VA examination.  No 
objective evidence of hyperthyroidism was identified, yet the 
examiner reported a diagnosis of organic heart disease with 
hyperthyroidism.  In January 1953, the RO notified the 
veteran that the existing 60 percent disability rating which 
was awarded for service-connected hyperthyroidism was being 
continued.  The RO also notified the veteran that other prior 
determinations were continued.  The veteran appealed the 
issue of entitlement to an increased evaluation for 
hyperthyroidism to the Board, and in a decision dated in 
March 1954, the Board denied an increased evaluation.

In June 1955 on VA examination, the veteran was diagnosed 
with psychoneurosis with chronic moderate anxiety reaction.  
Hyperthyroidism was not found on examination.  In 
October 1955, the RO reduced the disability evaluation for 
hyperthyroidism to 30 percent.  

The veteran submitted a private physical and mental 
examination report dated in January 1956.  Therein, the 
examiner indicated that the veteran was being treated on an 
in-patient basis with a diagnosis of schizophrenia.  The 
examiner noted that hyperthyroidism was not found.  In 
February 1956, the veteran appeared for a VA personal hearing 
at the RO, but was visibly agitated and uncooperative.  He 
was referred for psychiatric evaluation.  In May 1956, the 
veteran underwent a VA physical and neuropsychiatric 
evaluation, at which time the examiner discussed the 
veteran's status upon observation during his continued 
private hospitalization and on VA examination.  In the 
opinion of the psychiatric examiner, the veteran did not 
exhibit symptoms of schizophrenia, and was acting in an 
uncooperative and mentally inaccessibly manner which was 
obviously volitional.  The examiner found the veteran to be 
malingering and exhibiting signs of pathomimesis.  
Neurological findings were essentially negative.  However, 
the examiner stated a diagnosis of psychoneurosis, anxiety 
reaction on the basis of hospital treatment records showing 
symptomatology.  Again, hyperthyroidism was not found on 
examination.

The veteran's case was referred first to the VA Chief Medical 
Officer (CMO) and thereafter to both a VA medical examiner 
and a fee-based psychiatrist for a clarifying medical opinion 
as to the contradictory evidence regarding the relationship 
between the veteran's diagnosed hyperthyroidism and cardiac 
and psychoneurotic symptoms.  The August 1956 report from the 
two specialists concluded that the stress and strain of the 
veteran's service led to the psychoneurotic condition which 
was followed by vegetative symptomatology in the form of 
hyperthyroidism.  Thus, they were of the opinion that the 
documented psychoneurosis condition caused transient 
hyperthyroidism, and that the hyperthyroid condition did not 
result in psychoneurosis.  The CMO concurred in this opinion.  

In a rating action dated in August 1956, the RO continued and 
confirmed the denial of service connection for psychoneurosis 
and the reduction of compensation for the service-connected 
hyperthyroidism to 30 percent.  The RO also provided the 
veteran with notice of the intent to reduce the disability 
evaluation for hyperthyroidism and to sever service 
connection for the condition.  In September 1956, the veteran 
expressed his disagreement with the August 1956 determination 
and requested that service connection be established for a 
psychoneurotic disability.  He identified additional medical 
records from the Veterans Memorial Hospital dating from June 
to July 1956.  

Following certification of the veteran's appeal to the Board, 
a narrative summary pertaining to the veteran's treatment at 
the Veterans Memorial Hospital from July to October 1956 was 
obtained.  The report showed that the veteran complained of 
palpitation, nervousness and profuse sweating.  He reported a 
history of malaria during service, and stated that since 
April 1942, he had experienced backache, dizziness, 
sleeplessness, nervousness, palpitation, marked irritability 
and excessive sweating.  He reported being referred for 
psychiatric evaluation.  He reported a two-year period of 
confinement with a diagnosis of psychoneurosis and anxiety 
reaction from June 1947 to July 1949.  He reported being 
confined in a private hospital for one year beginning in 1953 
for the same symptoms with additional symptoms identified as 
being related to hyperthyroidism.  Next, he reported being 
treated at St. Anthony's hospital in January 1956 for 
schizophrenia, from whence he was transferred to the Veterans 
Memorial Hospital in August 1956.  Following physical and 
psychiatric examinations, the report stated the following 
diagnoses:  hyperthyroidism with cardiac and neuropsychiatric 
complications (admitting diagnosis);  hyperthyroidism with 
psychoneurosis, anxiety reaction;  psychophysiologic nervous 
system reaction secondary to hyperthyroidism;  and 
trichuriasis.

In December 1956, the Board requested a further medical 
opinion in order to clarify the inconsistency between the 
recent evidence and the August 1956 medical opinion reports.  
In a letter dated in February 1957, an VA Assistant Chief 
Medical Director (ACMD) stated after a careful review of the 
veteran's claims that the diagnosed psychoneurosis anxiety 
reaction could well explain all of the manifestations of 
symptoms attributed to hyperthyroidism.  The ACMD also 
concluded from the evidence of record that the veteran did 
not suffer from hyperthyroidism at present or when previously 
diagnosed.

In April 1957, following a review by the VA Central Office, 
the veteran was notified of the proposal to sever service 
connection for hyperthyroidism on the basis of evidence 
showing that the condition was erroneously diagnosed and 
service connected.  The veteran did not respond to the 
notice, and in June 1957, the RO issued a decision severing 
service connection for hyperthyroidism.  In November 1957, 
the veteran submitted a statement of his disagreement with 
the decision to sever service connection for "hyperthyroid 
condition with associated nervousness", contending that his 
service and hospital records demonstrated that he incurred 
hyperthyroidism with nervousness during service.  He stated 
that he would not have been awarded service connection for 
the condition in the first place had he not incurred the 
condition in service.

In a decision dated in January 1958, the Board denied 
restoration of service connection for hyperthyroidism.  The 
Board cited evidence including the dates of the veteran's 
service, the absence of any evidence of the incurrence of 
symptoms related to hyperthyroidism or a psychoneurotic 
condition during his period of qualifying service, and the 
post-service medical records and expert medical opinions 
which were of record.  The Board determined that because the 
medical evidence showed convincingly that the veteran did not 
have hyperthyroidism and because the symptoms previously 
associated with the condition had been found to be related to 
the veteran's non service-connected psychoneurotic condition, 
that the prior grant of service connection for 
hyperthyroidism was clearly and unmistakably erroneous.  The 
Board specifically noted that service connection had not been 
established for any psychoneurotic disorder.

In August 1958, the veteran submitted a request to the RO to 
reconsider his claim for benefits, contending that the 
(unidentified) condition was incurred prior to the officially 
recognized date of termination of World War II, cited as July 
25, 1947.  He referred to medical records dating from "June 
1947 to 1949".  In August 1958, the RO informed the veteran 
that the evidence to which he referred had already been 
considered by the Board, and that the Board determination was 
final.  Over the course of the ensuing years, the veteran and 
his wife made periodic inquiries into the status of his 
claims for service connection, and were informed that new and 
material evidence was required to reopen the previously 
denied claims.

In November 1991, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
nervous condition.  The veteran appealed this determination, 
contending that the January 1958 Board decision did not 
address the issue of entitlement to service connection for a 
psychiatric disorder.  In an October 1992 decision, the Board 
denied service connection for an acquired psychiatric 
disorder, finding that the veteran had not presented a well-
grounded claim for service connection for the stated 
condition, as there was no evidence of the incurrence of 
psychoneurosis during his period of service in the armed 
forces of the United States, and because he had not presented 
any evidence which warranted a change in the outcome of the 
previously denied claim.  

In a Memorandum Decision dated in October 1993, the Court 
affirmed the Board's decision.  U.S. Vet. App. [citation redacted] 
[Farley, J.].  After reviewing the evidence 
of record and the history of the veteran's claim, the Court 
found that whether presented as an original claim for service 
connection or as a reopened claim, the veteran was not 
entitled to service connection for psychoneurosis.  In 
referring to the various prior denials of the veteran's claim 
for service connection, the Court noted that the Board's 
January 1958 decision stated that "service connection for 
psychoneurosis has not been established".  The Court 
determined that there was a plausible basis for the Board's 
October 1992 denial of service connection.  The Court stated 
that there was no evidence of the incurrence of any acquired 
psychiatric disorder during service, that psychosis was not 
present within one year of his separation from service, and 
that unlike a psychosis, the veteran's neurosis was not 
entitled to the presumption of service connection if 
manifested to a degree of 10 percent within one year of 
service, pursuant to 38 C.F.R. § 3.307 and 3.309 because 
neurosis is not identified as a "chronic" disease under 
38 U.S.C.A. § 1101(3).  The Court also noted that the first 
evidence of a psychosis was recorded in 1956, when he was 
diagnosed with schizophrenia, and that that diagnosis was 
soon discredited by an examiner who found the veteran's 
actions to be volitional.  

The veteran subsequently filed motions with the Court 
successively seeking reconsideration, panel review and full 
Court review of the October 1993 Court decision, all of which 
were denied.  

In a letter dated in September 1995, the veteran requested a 
reevaluation of the April 1957 RO decision severing service 
connection for hyperthyroidism and of the January 1958 Board 
decision denying restoration of the award on grounds that 
they contained CUE.  In a January 1996 letter to the RO, the 
veteran contended that the RO (and the Board) erred in not 
considering service connection for a psychoneurotic condition 
on the basis of evidence showing that the hyperthyroidism 
symptoms of June 1947 were related to psychoneurosis.  It was 
again stated that the psychoneurotic symptoms had their 
origins during service.

After filing two unsuccessful motions for reconsideration of 
the October 1992 Board decision, in April 1997, the veteran 
submitted an untimely Notice of Appeal from the Board's 
second denial.  In an Order dated in October 1997, the Court 
dismissed the appeal for lack of jurisdiction.  The veteran 
subsequently filed a motion requesting the Court to 
reconsider it September 1997 decision.  In December 1997, the 
Court [Kramer, J.] again dismissed the veteran's appeal.  The 
Court further stated that the veteran's July 1996 motion for 
reconsideration of the Board's October 1997 decision 
contained a sufficiently specific claim of Board CUE with 
respect to the Board's January 1958 denial of reinstatement 
of service connection for hyperthyroidism.  In finding that 
the Board had not addressed the veteran's claim of Board CUE, 
the Court found that the Board should address not only 
whether the January 1958 severance of service connection for 
hyperthyroidism was CUE, but also "whether it was CUE not to 
award service connection for psychoneurosis in 1958."

In September 1998, the veteran filed what the Court construed 
as a petition for extraordinary relief in the nature of 
mandamus.  The Court, in February 1999, denied the veteran's 
request for extraordinary relief.

In June 1999, the Board denied the veteran's CUE claim.  The 
subsequent procedural history has been set forth in the 
Introduction above.  

Analysis

Applicability of the VCAA

As noted above, this case was remanded by the Court so that 
the Board could consider the potential applicability of the 
VCAA under Holliday v. Principi, 
14 Vet. App. 280 (2001) [the Court may not determine in the 
first instance the specific applicability of the VCAA].

Pursuant to the Court's May 12, 2001 Order, the Board has 
given consideration to the provisions of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

However, in Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001) (en banc), which was decided after the May 2001 Court 
Order, the Court held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  In concluding that the VCAA is not 
applicable to allegations of CUE , the Court majority opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims,
. . . it is not an excuse to remand all claims."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions.  See also 
38 C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this case, the veteran has been 
accorded ample opportunity to present evidence and argument 
on this matter, as required by the Court's jurisprudence in 
general and specific the terms of the April 2001 Appellee's 
Motion for Remand [page 3].  See the Board's October 29, 2001 
letter to the veteran, which invited him to submit additional 
evidence and argument.  The Board further observes that by 
letters mailed in February 1999 and again in March 1999, the 
Board provided the veteran with a copy of the CUE 
regulations.  The veteran has thus been given all appropriate 
due process considerations.  Moreover, he does not contend 
that the development of this case by the Board has been 
deficient.   

The Board will therefore proceed to consideration of the 
veteran's allegation of CUE in the June 17, 1999 Board 
decision.

CUE

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

However, the Board further notes that the Court's May 30, 
2001 order noted no specific defects in the Board's June 1999 
decision, either as to inadequate reasons and bases or 
otherwise.  The only basis for the remand was to allow the 
Board to consider the application of the VCAA, which has been 
accomplished. 

As discussed in the procedural history above, in its December 
1997 dismissal of the veteran's previous appeal, the Court 
indicated, in essence, that the veteran had submitted a 
motion as to CUE in the Board's January 1958 decision which 
included two components: the matter of restoration of service 
connection for hypothyroidism and the matter of entitlement 
to service connection for a psychiatric disability. 
The Board will separately address these two matters.

(i.)  Restoration of service connection for hyperthyroidism

As discussed above, in order to find that a prior Board 
decision contained CUE, it must be determined that the 
Board's January 1958 decision contained error because the 
correct facts as they were known at the time of the decision 
were not before the Board, or because the statutory and 
regulatory provisions in effect at that time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a).  

In this case, the RO's June 1957 action to sever service 
connection for hyperthyroidism was preceded by the required 
notice outlined in VAR 1009(D).  The RO's decision was based 
on several expert medical opinions which found that the 
veteran did not have hyperthyroidism and that the original 
diagnosis of such in June 1947 was erroneous.  The medical 
experts who provided the relevant opinions indicated that 
they had reviewed all of the evidence of record, including 
all medical records prior to making their determinations, and 
effectively certified their opinions and provided the 
required summary of the medical evidence pursuant to 
VAR 1009(D).  These experts determined that the symptoms 
attributed to hyperthyroidism were most likely the secondary 
results of a psychoneurotic disorder which was in existence 
from the time of the (erroneous) diagnosis of 
hyperthyroidism, i.e. 1947. 

In its January 15, 1958 decision, the Board recapitulated the 
medical evidence on file.  This evidence, according to the 
Board, included service medical records which were 
pertinently negative as to hyperthyroidism and/or 
psychoneurosis.  The Board further noted that the veteran had 
initially been diagnosed with hyperthyroidism and 
psychoneurosis during a 1947 hospitalization.  Finally, the 
Board referred to subsequent medical evidence, in particular 
a February 1957 memorandum of the Chief Medical Director of 
VA concluded that the veteran did not have hyperthyroidism 
and that the veteran's symptoms could all be attributed to a 
psychiatric disorder.  Based on the lack of evidence of a 
psychiatric disability during service and the more recent 
medical evidence which did not support a diagnosis of 
hyperthyroidism, the Board concluded that "Since service 
connection for psychoneurosis has not been established and 
since it is not shown that the veteran suffered from 
hyperthyroid disease during service or with the presumptive 
[one] year period following separation from his active 
service in the United States Armed Forces, it is the 
determination of the Board that the prior grant of service 
connection for hypothyroidism was clearly and unmistakably 
erroneous." 

The veteran has contended that VA could not sever service 
connection for hyperthyroidism in June 1957 based on a change 
of diagnosis from "hyperthyroidism manifested in 
psychoneurotic symptoms" to "psychoneurosis manifested in 
hyperthyroid symptoms."  However, as noted above, the 
relevant VA regulation in June 1957 was VAR 1009(D) [which 
was later incorporated into the Code of Federal Regulations 
as 38 C.F.R. § 3.105(d) (1959)].  According to this 
regulation, a change in diagnosis may be accepted as a basis 
for severance if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was made was clearly erroneous.  The June 1957 
rating action severing service connection for hyperthyroidism 
was preceded by medical expert opinions that the veteran did 
not have hyperthyroidism and that the original June 1947 
diagnosis was erroneous.  Consequently, service connection 
for hyperthyroidism could legally be severed based on a 
change in diagnosis.
  
The veteran has also cited Austin v. Brown, 6 Vet. App. 547 
(1994), in which it is contended that the Court said that the 
Board "should not be able to use its own doctors to give 
biased medical opinions for the purpose of denying veteran's 
claims."  Setting aside the fact that Austin was decided over 
35 years after the 1958 Board decision here at issue, the 
medical evidence upon which that decision is based did not 
include an opinion from a Board medical advisor.  The medical 
evidence on file involves VA physicians' opinions, which are 
not prohibited by Austin.  Indeed, it is clear from Austin 
that the Board may seek the opinions of VA medical personnel 
not associated with the Board.  Austin, 6 Vet. App. at 553 
[citing 38 C.F.R. § 20.901(a)].  Indeed, the Court has 
encouraged the Board to do so on occasions too numerous to 
mention.  See, e.g., Crowe v. Brown, 7 Vet. App. 238, 246 
(1995); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

It is apparent that in its January 1958 decision the Board 
considered all of the evidence of record, including the 
medical records which identified a diagnosis of 
hyperthyroidism and the expert medical opinions stating that 
the veteran did not incur hyperthyroidism during service or 
at anytime thereafter.  Pursuant to the standard articulated 
in VAR 1009(D), and upon consideration of the medical 
evidence of record, the Board determined that the 1947 
diagnosis of hyperthyroidism was incorrect, and that the 
original grant of service connection was founded on clear and 
unmistakable error.  

At the time of the Board's January 1958 decision, there was 
of record expert medical evidence which stated that the 
diagnosis of hyperthyroidism was incorrect. In light of the 
evidence which was of record and the applicable law in effect 
in January 1958, the Board now finds that there was no clear 
error in the Board's decision which denied restoration of 
service connection for hyperthyroidism.  The Board's decision 
pointed to medical evidence of record which stood for the 
proposition that hyperthyroidism did not in fact exist.

It appears that the veteran is, in essence, contending that 
the Board erred in 1958 in placing greater weight on the 
medical evidence record which indicated that hyperthyroidism 
did not exist.  However, any disagreement with the Board's 
acceptance of the expert opinions as being more accurate than 
the medical reports which diagnosed hyperthyroidism amounts 
to a disagreement as to the Board's evaluation and weighing 
of the evidence.  Such allegations are insufficient to 
establish an adequate claim of Board CUE.  See Russell, 
3 Vet. App. at 313-314.

The Board in its review of the January 1958 decision has not 
identified any error of fact or law which would have resulted 
in a manifestly different outcome of the claim for 
reinstatement of service connection.  The errors which the 
veteran has alleged in the case at hand are that the Board 
should have favorably considered the evidence of record which 
showed a diagnosis of hyperthyroidism.  This amounts to a 
contention that the Board incorrectly weighted the evidence 
of record, which fails for the reasons stated above.  The 
veteran did not present any allegations of specific errors of 
fact in the Board's January 1958 decision.  

In summary, for the reasons and bases stated above, the Board 
finds that there is no evidence of record to support a 
finding that the Board's January 1958 decision denying 
reinstatement of service connection for hyperthyroidism 
contained CUE.

The Board notes in passing that although the veteran has 
alleged that the RO's June 1957 severance of service 
connection for hyperthyroidism also contained CUE, such 
allegation of RO error is not properly before the Board at 
this time since, unlike allegations of Board CUE, allegations 
of RO CUE must be initially determined at the RO level.  
In any event, the June 1957 RO action was subsumed by the 
January 1958 Board decision.  See  8 C.F.R. § 20.1104; see 
also Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. Ed. 2d 
653 (1999). 

(ii.)  Service connection for a psychoneurotic disorder

The Board has also been instructed by the Court to determine 
whether the Board erred in January 1958 when it did not 
establish service connection for psychoneurosis.  As noted 
above, in its December 1997 Order, the Court specifically 
requires the Board to consider the matter of "whether it was 
CUE not to award service connection for psychoneurosis in 
1958."  

Initially, the Board observes that the January 1958 Board 
decision did not squarely address the issue of entitlement to 
service connection for psychoneurosis.  The issue of 
entitlement to service connection for psychoneurosis was not 
certified for appeal.  
However, an October 1993 Court decision specifically 
indicated that the Board's January 1958 decision constituted 
a final decision as to the issue of entitlement to service 
connection for psychoneurosis [see the slip opinion, pages 6-
7].  The November 1997 Court Order similarly indicated that 
the Board rendered a final decision in January 1958 as to the 
issue of entitlement to service connection for 
psychoneurosis.  The Court evidently interpreted the Board's 
words "service connection for psychoneurosis has not been 
established" as a decision of the Board to that effect.

After a review of the record, the Board stated in its January 
1958 decision that there was no medical evidence pertaining 
to the incurrence of psychoneurosis during the veteran's 
period of service in the armed forces of the United States, 
and that service connection had not been established for 
psychoneurosis.  

In November 1991, the RO denied the veteran's attempt to 
reopen the previously denied claim of entitlement to service 
connection for psychoneurosis.  The veteran appealed that 
decision, and in October 1992 the Board denied service 
connection for an acquired psychiatric disorder, to include 
anxiety neurosis.  The veteran appealed the October 1992 
Board decision to the Court.  

In a Memorandum Decision dated in October 1993, the Court 
affirmed the October 1992 Board decision.  The Court found 
that, whether assessed as an attempt to reopen the claim of 
entitlement to service connection for psychoneurosis or as an 
original claim for service connection, the veteran's claim 
must be denied.  The Court found that there was a plausible 
basis for the Board's October 1992 denial of service 
connection.  

The Board observes in passing that although the January 1958 
Board decision was not addressed by the Court per se in its 
October 1993 decision, it appears that pursuant to 38 C.F.R. 
§ 20.1400(b)(2), the Court's October 1993 ruling may arguably 
preclude further consideration of the issue of Board CUE as 
to the question of service connection for a psychoneurotic 
disorder.  As noted by the Court, the veteran had not 
submitted any additional evidence relevant to the matter of 
incurrence of a psychiatric disorder during service since the 
January 1958 Board decision.  

The Board agrees with the statement of the Court in October 
1993, which although it concerns the October 1992 Board 
decision appears to be equally applicable to the January 1958 
Board decision:  "the BVA's conclusion that the [veteran's 
claimed psychiatric] condition was neither present during or 
caused by service is supported by the absence of any evidence 
of record linking the psychoneurosis to appellant's military 
service."

Nonetheless, the final paragraph of the Court's December 1997 
Order specifically instructed the Board to assess "whether it 
was CUE not to award service connection for psychoneurosis in 
1958" and the Board will do so.  

As discussed above, at the time of the January 1958 Board 
decision, the applicable law and regulations provided that 
service connection was to be established where a current 
disability was shown to have occurred during a period of 
active duty, or where a "chronic" disability was manifest to 
a degree of 10 percent disability within one year of 
discharge from wartime service. 38 C.F.R. §§ 3.80, 3.86 
(1956).

The veteran has repeatedly contended that he was first 
diagnosed with a psychoneurotic disability during service.  
However, his service after June 30, 1946 did not qualify as 
service in the armed forces of the United States, and he is 
not entitled to VA benefits or service connection for 
disabilities incurred during that period.  See VAR 2694(A)(6) 
(1954).  In point of fact, the veteran was serving on active 
duty in the Philippine Commonwealth Army in June 1947 when he 
was first diagnosed with hyperthyroidism with associated 
nervousness and anxiety.

Evidence of the onset and diagnosis of psychoneurosis within 
one year of his separation from qualifying service does not 
permit a presumptive grant of service connection because, 
unlike psychosis, neurosis is not included on the list of 
"chronic" diseases for which such a presumption of in-service 
incurrence was provided.  See 38 C.F.R. §§ 3.80, 3.86 (1956).  
Cf. Sanden v. Derwinski, 2 Vet. App. 97, 99 (1992).

Prior to the January 1958 Board decision, the veteran had 
submitted several statements from acquaintances and one from 
a physician who treated him for malaria.  None of these 
statements, however, qualifies as a medical opinion 
establishing the onset of psychoneurosis during the veteran's 
period of qualifying service.

The Board also notes that the veteran has stated that he was 
captured by Japanese forces following the defeat at Bataan 
and that he escaped from the Bataan death march.  However, 
service department records did not then, and do not now, show 
that the veteran is entitled to prisoner of war (POW) status.  
See 38 C.F.R. § 3.203.  Thus, the veteran was not entitled to 
service connection on the basis of presumptions afforded 
former POWs under regulations currently set forth in 
38 C.F.R. §§ 3.307 and 3.309.  Furthermore, the Board notes 
that specific entitlement to presumptive service connection 
for former POWs was not initiated until after January 1958, 
and that "any of the anxiety states" were not included in the 
regulations as a disability for which presumptive service 
connection could be established until 1981.  See 38 U.S.C.A. 
§ 312 (1981); 38 C.F.R. § 3.309(C) (1982).

The Board finds that the record in January 1958 contained 
sufficient evidence on which to base a denial of service 
connection for psychoneurosis.  Although there was some 
evidence of record in favor of the claim, in particular an 
August 1956 opinion to the effect that the stress and strain 
of service caused the claimed psychoneurosis, there was in 
fact no evidence of record that psychoneurosis was manifested 
during the veteran's service in the Armed Forces of the 
United States.    
The veteran in essence differs with the weighing of the 
evidentiary record by the Board.  As discussed above, such 
does not rise to an allegation of clear an unmistakable 
error.  See Russell, supra.

In short, the veteran has not shown the existence of any 
error as to fact or law in the January 1958 decision which, 
if corrected, would have led to a manifestly different 
result.  Upon review of all of the evidence of record and of 
the law and regulations in effect at the time of the Board's 
January 1958 decision, the Board does not now find that the 
Board's denial of service connection for psychoneurosis 
contained CUE.  


ORDER

The January 15, 1958 decision of the Board did not contain 
CUE.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

